                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

               Plaintiff,

               v.                                       CASE NO. 19-3004-SAC

SHAWNEE COUNTY
COMMISSIONERS, et al.,

               Defendants.


                                             ORDER

       Plaintiff, Joseph Lee Jones, a prisoner confined at the Shawnee County Jail in Topeka,

Kansas, brings this civil rights action under 42 U.S.C. § 1983. The Court entered an Order

(Doc. 2) denying Plaintiff’s motion to proceed in forma pauperis, finding Plaintiff is subject to

the “three-strikes” provision under 28 U.S.C. § 1915(g). The Court examined the Complaint and

attachments and found no showing of imminent danger of serious physical injury. The Court

also granted Plaintiff until January 29, 2019, to submit the $400.00 filing fee. The Order

provided that if Plaintiff “fails to pay the full fee within the prescribed time, the Complaint will

be dismissed based upon Plaintiff’s failure to satisfy the statutory district court filing fee required

by 28 U.S.C. § 1914.” The Order was mailed to Plaintiff at his current address of record, and

was returned as undeliverable with a notation that Plaintiff was no longer at the facility.

(Doc. 3.) The Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the

clerk in writing of any change of address or telephone number. Any notice mailed to the last

address of record of an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3).




                                                  1
Plaintiff has failed to provide the Court with a Notice of Change of Address, and has failed to

pay the filing fee by the deadline set forth in the Order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated on this 30th day of January, 2019, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
